DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-14, 16-18 and 20 are pending in this application, Claims 1-4 and 6-10 area acknowledged as withdrawn, Claims 11-14, 16-18 and 20 were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.





The rejection of Claims 11-14 and 16-18 under 35 U.S.C. § 101 because the
claimed invention is directed to a natural product without significantly more, has been withdrawn due to the Applicant’s amendments to the claims filed 03/02/2022 which in totality are sufficient to render the claimed nature-based product markedly different from the naturally occurring counterparts.

The rejection of Claim(s) 11-14 and 16-18 under 35 U.S.C. § 103 as being
unpatentable over Ibusuki et al. (2007) in view of Gomez et al. (2012), both of record, has been withdrawn due to the Applicant’s amendments to the claims filed 03/02/2022.

The rejection of Claims 11-14 and 16-18 under 35 U.S.G. § 103 as being
unpatentable over Ibusuki et al. (2007) in view of Gomez et al. (2012), and further
in view of Schroeder et al. (US 2008/0293837 A1), all cited previously, has been withdrawn due to the Applicant’s amendments to the claims filed 03/02/2022.

Response to Arguments

Applicant’s arguments, see Remarks, filed 03/02/2022, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 16-18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 11 recites the limitation “a base”, which is interpreted as any compound having a pH of greater than 7.  There is insufficient description in the originally filed disclosure for this genus.  The Specification does not recite “base” or describe any other species of the claimed genus other than sodium hydroxide at Pg. 17, Paragraph [0060].  

Thus, the disclosure would not convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 12-14 and 16-18 are rejected as being dependent upon rejected Claim 11. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ibusuki et al. (2007) in view of Gomez et al. (2012), Schroeder et al. (US 2008/0293837 A1), all cited previously, and further in view of Karamichos et al. (2009).

Ibusuki et al. teaches a non-crosslinked composition comprising:  5 mg/ml
(0.5%) Type-1 Collagen solution (ICN Biomedical) and an inducible cross-linking agent
(0.1, 0.25, 0.50 or 100 mM riboflavin and 10, 20, 50 or 100 µM rose Bengal) and living
chondrocytes or fibroblasts (Pg. 1996, Column 1, Lines 18-21 and Lines 34-37 and
Column 2, Lines 18-44 and Pg. 1997, Fig. 1 and Pg. 1998, Fig. 3).
The Examiner notes that the mixture of collagen solution, cross-linking agent and
cells occurs prior to exposure to light initiated cross-linking or gelation of the mixture.
Therefore, the solution would be considered to be non-solidified or “injectable”, giving
the term its broadest, reasonable interpretation

With regard to the limitation that the collagen be “acid extracted”, this is a product
by process limitation and has been construed consistent with the MPEP at 2113, I and II. which state:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).

The bovine collagen gel of Ibusuki et al., is the same as the claimed
acid extracted collagen gel.  If this is not the case, the ordinary artisan would have found it obvious to use acid-extracted bovine collagen because Gomez et al. teaches the use of acetic acid to extract collagen from rat tails (Pg. 150, Line 1 and Table 1).

The teachings of Ibusuki et al. and Gomez et al. were discussed above.

Neither Ibusuki et al. or Gomez et al. taught an injectable collagen gel composition comprising a base;
wherein the collagen gel is at a concentration of 15-180 mg/ml, as required by Claim 11;
or wherein the base is NaOH, as required by Claim 20. 

Schroeder et al. teaches a method of making a composition comprising 3-150
mg/ml of Type-1 collagen, and a carbodiimide or aldehyde crosslinking agent (Pg.
4, Claims 1 and 4 and Pg. 5, Claims 7, 9, 10 and 16); wherein the composition is
injectable (Pg. 5, Claims 14-15).

Karamichos et al. teaches that rat tail type I collagen is diluted with acetic acid and after drop-wise neutralization with 1M sodium hydroxide (NaOH) prior to the addition of cells to the collagen mixture (Pg. 2, Lines 30-34).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to substitute the amount of collagen in the composition of Ibusuki et al., and Gomez et al. whom utilized acid extracted type
I collagen at a concentration of 5 mg/ml with the amount of collagen in the composition
of Schroeder et al. whom teaches a type I collagen concentration of 3-150 mg/ml because this is no more than the simple substitution of one known element (5 mg/ml of type-1 collagen gel) for another (38-150 mg/ml type-1 collagen gel) to obtain predictable results (cross-linkable, injectable collagen gels).  
The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prepare a type I collagen gel with the appropriate amount of collagen.  There would have been a reasonable expectation of success in making this combination because both the Ibusuki and Schroeder references are drawn to the same field of endeavor, that is, cross-linkable collagen gels.

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collagen gel composition of Ibusuki et al., Gomez et al. and Schroeder et al. with the neutralization of the acidic collagen prior as taught by Karamichos et al. above, because this would provide a physiologically neutral collagen gel.  


Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to neutralize the acidic collagen gel prior to addition for cells for example.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor, that is, the preparation of collagen gels.

Response to Arguments

Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 

The Applicant argues that inclusion of a base in the injectable collagen gel composition increases pH of the collagen gel and improve performance with regard to repairing an annulus.  Applicant notes that neither of Ibusuki or Gomez teach or suggest this limitation (Remarks, Pg. 6, Lines 10-16).

This is not found to be persuasive for the reasoning provided in the above rejections, wherein Karamichos et al. makes obvious the limitation of including a base in a collagen gel composition.  


 In response to Applicant's argument that including a base in the collagen gel composition improves performance with regard to repairing an annulus, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

The Applicant argues that the Examiner has not treated the Schroeder reference in its’ entirety as the citation of the reference does not remedy the alleged deficiencies of Ibusuki and Gomez.  Applicant further asserts that Schroeder teaches the use of a different collagen and the ordinary artisan would not have substituted the concentration of collagen derived by a different method.  Applicant concludes that Ibusuki is drawn to the encapsulation of living cells by the collagen gel while Schroeder is directed to the prevention of cells from entering the gel and therefore the ordinary artisan would not have combined Schroeder and Ibusuki to arrive at the claimed invention (Remarks, Pg. 6, Lines 20-32 and Pg. 7, Lines 1-16).

In response to Applicant's argument that Schroeder teaches the use of a different collagen derived by a different method than that of Ibusuki, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. 
 Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, both references are drawn to the preparation of type I collagen gels, Schroeder teaches the applicability of a particular concentration range to said gel.  Therefore, the ordinary artisan would have recognized that this collagen concentration would be applicable to the preparation of other collagen gels, such as that of Ibusuki.  That the two references collagen gels are drawn to different uses is not a teaching away from the use of the collagen concentration of Schroeder in the collagen gel composition of Ibusuki.

No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/03/2022